 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                              Plaintiff,
 9            v.                                        C17-668 TSZ

10        KOMRON M. ALLAHYARI and                       MINUTE ORDER
          SHAUN ALLAHYARI,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     Defendant Shaun Allahyari’s Motion to Stay Judgment Pending Appeal,
   docket no. 104, is STRICKEN as moot, without prejudice, in light of Defendant Komron
15
   Allahyari’s filing of a voluntary petition for bankruptcy and the automatic stay provision
   of the bankruptcy code in 11 U.S.C. § 362.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 28th day of November, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
